Citation Nr: 1738934	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  10-22 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a chronic disability of the cervical spine.  

2.  Entitlement to service connection for a chronic disability of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Lisa J. McNair Palmer, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1971 to August 1972.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied an application to reopen a claim of service connection for residuals of an injury of the cervical and lumbar segments of the spine.  

In August 2011, a video conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

By a September 2013 decision, the claim of service connection for residuals of an injury of the cervical and lumbar segments of the spine was reopened and remanded for further development of the evidence.  The case was returned to the Board and again remanded in March 2015 to insure compliance with the September 2013 Board remand.  The case was again remanded in March 2017, as the opinions obtained in compliance with the March 2015 remand were again found inadequate for rating purposes.  The case has been returned for further appellate consideration.  


FINDINGS OF FACT

1.  A cervical spine disorder was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.

2.  The Veteran had an episode of low back pain during service that is found to have resolved without residual disability.  

3.  A chronic lumbar spine disorder was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.


CONCLUSIONS OF LAW

1.  A chronic cervical spine disability was neither incurred in nor aggravated by service, nor may arthritis of the cervical spine be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

2.  A chronic lumbar spine disability was neither incurred in nor aggravated by service, nor may arthritis of the lumbar spine be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in May 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including records utilized in a disability determination by the Social Security Administration (SSA), have been secured.  The Veteran was afforded VA medical examinations in October 2009 and September 2014.  In addition, addendum opinions were obtained in December 2015, January 2016, and April 2017.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disorder will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disorder.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a), (b) (2016).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under Section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that the lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F. 3d 1089, 1096-97 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A § 1153; 38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during wartime service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A § 1153; 38 C.F.R. § 3.306(b).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Chronic Cervical Spine Disability

The Veteran contends that service connection should be established for residuals of an injury of the cervical spine that he asserts he sustained while on active duty.  During the Board hearing in August 2011, the Veteran testified that he sustained a back injury while unloading a truck full of aircraft parts.  He stated that one of the boxes, that weighed approximately 100 pounds, fell on him, injuring his low back and neck.  

Review of the Veteran's STRs includes his examination for entry upon active duty where no pertinent abnormality was noted.  STRs show that the Veteran had complaints of low back pain during service, but there is no indication in the STRs of pain or disability of the cervical spine.  The Veteran was placed on profile for low back pain.  On examination for separation from service, in August 1972, the Veteran did not report complaints of a cervical spine injury.  

In a July 1977 neurosurgical consultation report that primarily dealt with treatment of the Veteran's low back pain, it was incidentally noted that the Veteran had symptoms of neck pain and headaches that were associated with dizziness.  Mild cervical spasm most prominent on the left was noted on examination.  X-ray studies of the cervical spine revealed no abnormalities.  

An examination was conducted by VA in June 1978.  At that time, the Veteran reported that he had sustained an injury of the lower part of his back when something fell on it in 1972.  He made no reference at that time of a cervical spine disability and the diagnoses did not include a cervical spine disability.  

Additional post-service treatment records include a letter from the Veteran's private physician who indicated treatment from November 2002 and reported that the Veteran had complaints of neck pain that radiated into the shoulders.  The impression was cervical spondylosis with stenosis.  It was reported that the Veteran had "apparently injured his back while on active duty in the Air Force while lifting a box."  It was noted that STRs dated in June 1972 indicated that the Veteran had been hospitalized twice for low back pain.  The physician then stated that a motor vehicle accident (MVA) in 2000 had exacerbated the back and leg symptoms and that the Veteran had significant degenerative disc disease in the cervical area with cervical spine films showing decreased disc space between C6-7 and probable port contusion at C3-4.  The physician stated that, based on the records that were reviewed, it was more likely as not that the in-service injury contributed to the overall disability in the cervical and lumbar areas.  Treatment records received from SSA indicate that the Veteran was involved in an MVA in October 2002 and that an MRI study in November 2002 had shown degenerative disc disease and moderate spondylosis at C3-4 and C 6-7.  In an August 2003 statement, a private physician indicated that the Veteran continued to complaint of tightness and discomfort in the cervical region.  A decompression procedure of the cervical area was recommended.  

An examination was conducted by VA in October 2009.  At that time, limitation of the cervical spine was noted, but no opinion regarding a possible relationship with service was made.  An examination was conducted by VA in September 2014.  At that time, the Veteran reported a history of having a crate fall in him while he was in the Air Force in 1972 and had injured his neck and back in an MVA in 2001.  After examination of the Veteran, the diagnosis was status post cervical spine surgery.  The examiner noted that there was no specific injury in the Veteran's medical history except for an MVA in 2001.  He had been told that pain in the arms was related to the cervical spine.  Surgery had been performed with improvement of the radicular symptoms.  X-ray studies were consistent with prior neck surgery.  The examiner stated that the neck disorder was less likely than not incurred in or caused by a claimed in-service injury, event, or illness.  The rationale was that the neck symptoms began with the post-military motor vehicle accident in 2001 and had eventually resulted in neck surgery in 2010.  The examiner further opined that the cervical spine disorder had clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness.  The rationale was that, while there was clear and unmistakable evidence of a preexisting medical condition, and there was evidence to indicate that the that the Veteran continued to suffer from the disorder during service, the progression was not beyond the normal progression of the disorder and no evidence of permanent aggravation beyond the normal progression identified.  

In December 2015, an additional opinion regarding the cervical spine was obtained pursuant to a Board remand.  At that time, an examiner reviewed the records and rendered an opinion regarding the cervical spine that it clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond the natural progression by an in-service injury, event, or illness.  The rationale was that a temporary aggravation was "plausible, but there was no evidence of permanent aggravation of the claimed pre-existing condition.  The current medical literature did not support permanent aggravation.  A nexus had not been established."  Additional comments were that the Veteran's STRs, entry and separation examinations were negative for any cervical spine diagnosis, there was no plausible nexus from service and positive medical opinion for any symptom, sign, or diagnosis was reasonable from claims file review.  This evaluation and opinion was found by the Board to be inadequate for rating purposes.  The examiner's purported rationale did not discuss any evidence demonstrating how the cervical spine disorder pre-existed service.  The comments made in the examination report specifically stated that the STRs are silent for a cervical spine disability and that there was no positive medical opinion establishing that the cervical spine disorder was related to service.  Review of the record failed to provide a basis for pre-existence of the cervical spine disability, other than the opinions of the VA examiners, which were without sufficient supporting rationale.  

Thus, another opinion was obtained in April 2017.  At that time, a VA examiner indicated that, regarding the Veteran's cervical spine disorder, the evidence of record did not support a pre-existing cervical spine condition, nor did the evidence support that the Veteran had suffered a chronic neck/cervical spine condition during military service.  A reasonable and prudent clinician could not, without resorting to speculation or conjecture, establish a causal nexus or causal relationship between the Veteran's current cervical spine condition and any event, injury or illness occurring during military service.  There was however evidence of significant mechanism of injury subsequent to military service including a neck injury when a horse fell on the Veteran in April 1989.  Given this, the Veteran's claimed condition was less likely than not caused by the claimed in-service injury, event or illness.  

Review of the record shows that, despite the comments by the VA examiners in 2014 and 2015, the Veteran did not manifest a cervical spine disorder at any time while he was on active duty or prior thereto.  Significantly, there is no indication in the record, other than the comments made by the VA examiners that the disorder pre-existed active duty.  Even if one were to assume that the disability did pre-exist service, the examiners opined that any disability was not aggravated beyond the natural progress of the disease.  In fact, as detailed by the most recent VA examination, the record shows that the Veteran's cervical spine disorder dates from many years after his separation from active duty, with histories of injuries sustained in an MVA, variously noted as being in 2000, 2001, or 2002; or in an equestrian injury in 1989.  The record shows no complaints or manifestations of a cervical spine disability in service and no record of the Veteran having sustained an injury of the cervical spine while he was on active duty.  As such, no matter what is the specific etiology of the Veteran's cervical spine disorder, it is clear that the disability post-dates service by many years.  There are no complaints of cervical spine disability in service and no manifestation of arthritis of the cervical spine within the first post-service year.  Arthritis is not demonstrated on X-ray studies performed in 1977.  As such, there is no basis for service connection of a chronic cervical spine disorder.  

Regarding the opinion of the Veteran's private physician, it is noted that the opinion is based upon the Veteran's report of in-service injury while he was on active duty.  As noted above, there is no indication that the Veteran sustained an injury of the cervical spine in service.  As such, the June 2009 opinion does not provide a basis for service connection.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a chronic cervical spine disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Chronic Lumbosacral Spine Disability

The Veteran contends that service connection should be established for residuals of an injury of the lumbosacral spine that he asserts he sustained while on active duty.  During the Board hearing in August 2011, the Veteran testified that he sustained a back injury while unloading a truck full of aircraft parts.  He stated that one of the boxes, that weighed approximately 100 pounds, fell on him, injuring his low back and neck.  

Review of the Veteran's STRs shows no pertinent abnormality at the time of the Veteran's examination at entry into active duty.  In June 1972, the Veteran gave a long history of having had low back pain dating to age 13 when he injured his back playing football.  He stated that he had "re-injured" it recently lifting a box.  He had been hospitalized twice over the past 10 days because he could not stand the back pain, but the examiner noted that he had driven for an extended period of time over the past weekend, a total of eight hours, so that malingering was strongly suspected.  On orthopedic evaluation, the Veteran had full flexion, but some limitation of extension and lateral tilt of the spine.  There was no muscle spasm.  Straight leg raising was negative.  Lumbosacral spine films were entirely normal.  The impression was "no significant orthopedic disease found, possible mild lumbosacral muscle strain.  On follow-up evaluation, the Veteran was seen for a complaint of low back pain of one month duration.  He was again seen in the following month; he had additional complaints of low back pain that radiated down the right leg.  Several days later, he stated that he wished to get out of service, as his enlistment had not developed in the manner that he believed it should have.  The Veteran was discharged in August 1972 at which time he submitted a medical history form wherein he indicated that he did not have recurrent back pain.  The doctor note, however, indicated that the Veteran did have recurrent back pain due to an injury in May 1972 for which the Veteran had been hospitalized and treated with heat treatments.  

In a May 1977 letter from a private physician, written for workmen's compensation purposes, it was noted that the Veteran had been seen for a recurrence of low back pain while working.  The Veteran's previous episode of back pain while in service in 1972 was noted as was the strenuous aspect of his current employment.  The initial assessment was lumbosacral strain.  In a June 1977 follow-up letter, it was noted that electromyographic (EMG) testing had been abnormal and it was recommended that the Veteran be referred to a neurosurgeon.  

In a July 1977 neurosurgeon's report, it was noted that the Veteran had complaints of low back and bilateral leg pain.  It was noted that he had sustained an injury of the back with pain extending into the lower extremities in service in 1972 and had had no symptoms prior to that time.  Since then he had had intermittent aching in the lumbar region and cramping of the lower extremities.  In April 1977, while employed for the City of Tulsa, he had developed increased low back pain after lifting a can of shingles and rocks to throw into a refuse truck.  Increasing low back pain had developed that evening.  He had been evaluated on the day of the injury when he was given a prescription and advised to take hot tub soaks.  He remained off work for three weeks during which time there was some improvement of his symptoms and he returned to work.  While he continued to work, his back pain symptoms had continued and he became aware of pain extending into the left groin.  He was aware of "pins and needles" sensation in the low back region and left calf.  Examination of the lumbosacral spine showed good forward flexion, but extension and lateral flexion caused mild pain.  Straight leg raising was positive at 70 degrees on the right and 60 degrees on the left.  Neurologic examination showed mild sensory impairment of the left lower extremity.  X-ray studies showed mild narrowing at L5-S1.  A report of EMG was suggestive of bilateral root lesions at L5-S1 level.  It was the neurologist's opinion that the Veteran had evidence of chronic lumbar pain with probable radiculopathy compatible with chronic lumbar disc herniation .  The symptoms were aggravated by an injury sustained in April 1977, but they had preexisted since an injury in 1972 while the Veteran was in service.  A myelography was recommended, but the Veteran elected to pursue conservative treatment.  The Veteran continued to be followed by the neurosurgeon through October 1977.  

An examination was conducted by VA in June 1978.  At that time, the Veteran stated that he had had problems with his low back since an injury in service in 1972.  Examination showed normal forward flexion, but limitation of backward extension.  The remainder of the examination was essentially normal.  X-ray studies of the lumbosacral spine were normal.  The diagnosis was residuals of lumbar spine injury.  

In a June 2009 statement, the Veteran's private physician indicated that he had treated the Veteran since November 2002 for complaints of pain in the low back midline to the left and radiating down both legs with feelings of numbness.  The pertinent impression was lumbar spondylosis with stenosis.  Based on review of the record, the physician conduced that it was more likely than not that his in-service injury contributed to his overall disability in the lumbar area.  In a November 2002 statement, it was indicated that the Veteran had complaints of back pain that he dated from an injury of his back while playing football in junior high school and when a crate fell upon him in the early 1970s while he was in the military.  He had also been involved in an MVA about a month earlier when he had difficulty with more persistent back and leg pain since that time.  The impression was lumbar spinal stenosis, symptomatic.  Treatment records utilized by SSA in a disability determination indicated that the Veteran had been involved in an MVA in October 2002.  An MRI of the lumbar spine performed that month showed moderate to severe stenosis at L3-4 and L4-5.  

An examination was conducted by VA in October 2009.  At that time, the Veteran reported that he was taking some supplies off a truck and lifted a heavy crate when he developed a very sharp pain in the low back area.  He was given medications that helped his symptoms, but reported that the pain had never completely gone away since that time.  He stated that the symptoms were fairly constant until an on-the-job injury while working for the City of Tulsa in 1977 when he lifted a heavy trash can and aggravated his back symptoms.  He was treated conservatively and with medications and physical therapy.  He was advised to have surgery, but did not.  He then sustained a back injury in 2002 in an MVA.  Again, he was treated conservatively, but the symptoms persisted.  Surgery was again recommended, but the Veteran again refused.  X-ray studies showed degenerative joint disease of the lumbar spine with degeneration at L4-5 and L5-S1.  The examiner noted that the Veteran's STRs showed no sign of orthopedic disease except for possible mild lumbosacral muscle strain.  From records review, the Veteran was not seen again for back problems until 1977 after an on-the-job injury.  The Veteran's private physician indicated that the Veteran's back problems were more likely than not resulted from an in-service injury.  The VA examiner concluded, however, that after review of the medical records, taking a history, and performing a physical examination, the Veteran's current back condition was less likely than not permanently aggravated or the result of military service.  

Outpatient treatment records show that the Veteran received treatment for low back disability from 2010.  An examination was conducted by VA in September 2014.  At that time, the diagnoses were status post lumbar spine surgery in September 2010 and lumbar spine degenerative joint disease.  The examiner noted the Veteran's medical history of having had a crate fall on him while in service in 1972, an MVA in 2001 in which he injured his neck and back, and that he had had lumbar surgery at a private facility in 2010.  The examiner was requested to render an opinion regarding the etiology of his lumbar spine disability including whether there was clear and unmistakable evidence that a lumbar spine disability pre-existed service and, if so, whether any pre-existing disability of the lumbar spine was not permanently worsened during service beyond the nature progression of the disease.  The examiner opined that the lumbar spine disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the June 1972 back injury had resolved by July 1972 with no complaints of recurrent back pain on separation examination from service.  He had a history of MVA in 2001 that had resulted in disability retirement.  This was also the rationale given for the opinion that the lumbar disorder had clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  

In an addendum opinion dated in December 2015, the examiner reiterated that it was less likely than not that the Veteran's lumbosacral disorder was incurred in or caused by a claimed in-service injury, event, or illness.  The rationale was that the condition was acute only, with no evidence of chronicity of care and that a nexus had not been established.  The examiner went on to remark that examination for entry into service was silent for any back disorder and the separation examination merely mentioned a chronic back disorder from onset in service.  It was noted that orthopedic notes mentioned low back pain without significance from May to June 1972, with a reference to a  football injury at age 13.  There was no plausible significant nexus for inservice injury other than lifting a box.  It was not felt that there was any permanent aggravation and post service events were more likely than not responsible for current diagnoses and symptoms.  

In an additional addendum, dated in December 2015, the examiner noted that, regarding the Veteran's claimed lumbosacral spine disability, it was requested to clarify the opinion rendered in September 2014, specifically commenting on the medical records that demonstrate a low back disability in 1977 and opining whether it is at least as likely as not (probability 50 percent or more) that the current low back disability is related to service.  The examiner responded in the negative stating that, during service the condition was acute only with no evidence of chronicity; thus, a nexus was not established.  The examiner then remarked on the Veteran's history in service, which included an entry examination that was silent for any back disorder and separation mentioning no chronic back disorder from onset in service as well as a large orthopedic note that merely mentioned low back pain without significance in May and June 1972 with a report of an age 13 football injury noted twice.  There was no plausible significant nexus for an inservice injury other than lifting a box that was not felt to likely be a permanent aggravation.  The post-service events were more likely than not responsible for the current diagnosis and treatment.

In an April 2017 supplemental opinion, a different VA examiner opined that the Veteran's current lumbosacral disorder was less likely than not caused by the claimed in-service injury, event, or illness.  The rationale was that during service, the Veteran had an acute, mild low back strain only.  There was no evidence of chronicity of care and a nexus had not been established.  The Veteran's current back condition is unrelated to the acute back strain.  He had normal lumbosacral spine radiographs in 1972 and again in 1978.  His lumbosacral spine condition was many years subsequent to his military service and involved a progressive spondylosis which is not caused by strain.  

The record shows that the Veteran had a low back disability while on active duty, with comments made that he had actually sustained an injury at age 13 while playing football.  As there was no indication of a lumbar spine disorder at the time of examination for entry into service, the Veteran is presumed to have been in sound condition at that time.  For the presumption of soundness to be rebutted, the record would have to show that the Veteran's disability existed prior to service and that the pre-existing disability was not aggravated during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  In this case, the evidence of record is not sufficient to rebut the presumption of soundness.  While the record shows that the Veteran gave a history of pre-service injury of his low back, the symptoms in service have been shown by the most compelling opinions in the record to have been acute in nature.  As such, he did not undergo a permanent increase in disability during service and the presumption of soundness is not rebutted.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.  

Regarding direct service connection, there are two private opinions indicating that the Veteran's back disability is related to the symptoms shown in service.  The first, dated in 1977 was predicated on the Veteran having sustained a low back injury during service that was constant from that time until the work-related injury in 1977.  The Board finds that the record does not support this statement as the Veteran reported that he did not have recurrent back problems at the time of separation from service and the consensus opinions in the record are that the lumbosacral strain in service was acute and not related to the degenerative joint and disc disease that developed years later.  The 2009 private opinion that supports the Veteran's contention is that the Veteran's in-service injury "contributed" to his current back disabilities.  The opinion does not provide a specific causal nexus between the current disability and service.  Alternatively, the repeated VA opinions are to the effect that the Veteran had lumbosacral strain in service, which is not a disability that has a causal relationship with spondylosis, which is the current back disability.  

The Board finds that the opinions of the VA examiners are more credible and  compelling than those of the Veteran's private physicians.  The basis for this finding is that the private physicians do not indicate a thorough review of the record, while the VA examiners, due mostly to repeated remands by the Board, have conducted a complete review of the record and specifically commented on those records.  The Board's finding is supported by a complete review of the STRs that show that the Veteran did not, in fact, have a serious back injury while on active duty, as evidenced by the comments made by examiners at that time.  Moreover, all subsequent back disorders are shown in the record to be related to intercurrent injuries, including a work-related injury in 1977 and an MVA sometime between 2000 and 2002.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a chronic lumbar spine disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a chronic disability of the cervical spine is denied.  

Service connection for a chronic disability of the lumbar spine is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


